Citation Nr: 1815476	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974 in the United States Air Force, and from August 1974 to June 1976 in the United States Navy.  He also had periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the United States Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2015, the Veteran withdrew his request for a Board hearing.


REMAND

The Board finds that additional development is required before the claims on appeal can be decided.

Review of the record indicates that the Veteran has received benefits from the Social Security Administration (SSA) for medical problems, including his right shoulder.  See December 2015 VA treatment record.  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the AOJ.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

3.  Then, undertake any other development determined to be warranted.  If VA examinations for the Veteran's right shoulder and/or psychiatric disorder are deemed necessary, they should be performed.  

4.  Then, readjudicate the claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

